UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2211


EDWARD D. PLOTZKER, M.D.,

                Plaintiff – Appellant,

          v.

ROYCE C. LAMBERTH, Chief United States District Court Judge
for the District of Columbia; AMERICAN BOARD OF UROLOGY,
Incorporated; KIRKLAND & ELLIS, LLP; GEORGE WASHINGTON
UNIVERSITY, d/b/a George Washington University Medical
Center; KILPATRICK STOCKTON, LLP; JOHN AND JANE DOES,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:08-cv-00027-nkm-bwc)


Submitted:   May 20, 2010                  Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward D. Plotzker, Appellant Pro Se. Sara Bugbee Winn, OFFICE
OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, James Worth
Draughn, Jr., KIRKLAND & ELLIS, LLP, Washington, D.C., K.
Lorraine Lord, MCGUIREWOODS, LLP, Richmond, Virginia, Melissa
Wolf Riley, MCGUIREWOODS, LLP, Charlottesville, Virginia, Adam
Howard Charnes, KILPATRICK STOCKTON, LLP, Winston-Salem, North
Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Edward D. Plotzker, M.D., seeks to appeal the district

court’s    order   granting     Defendants’            motions   to      dismiss    his

various claims against them.          We dismiss the appeal for lack of

jurisdiction because the notice of appeal was not timely filed.

            When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).                         “[T]he

timely    filing   of   a   notice   of       appeal    in   a   civil    case     is   a

jurisdictional requirement.”          Bowles v. Russell, 551 U.S. 205,

214 (2007).

            The district court’s order was entered on the docket

on October 22, 2008.        The notice of appeal was filed on October

20, 2009.     Because Plotzker failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we dismiss the appeal.                We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                            DISMISSED



                                          3